Citation Nr: 1123047	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for left knee bursitis, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for degenerative disc disease with spondylolisthesis, currently evaluated as 40 percent disabling.  

3. Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 to June 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO continued and confirmed the prior ratings of 10 percent for left knee bursitis, 40 percent for degenerative disc disease with spondylolisthesis (The March 2006 RO decision originally stated that the Veteran's spine disability was rated at 30 percent, however, this was corrected to 40 percent in the April 2007 statement of the case).  The RO also denied a claim for TDIU.  

In March 2008, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript of the hearing has been associated with the file.  

In November 2009, the Board remanded these claims for more recent VA treatment records, a VA examination for the Veteran's left knee, a VA examination for the Veteran's spine, and an opinion regarding the Veteran's ability to secure or follow a substantially gainful occupation.  The Board finds that there has only been compliance with securing the VA treatment records and affording the Veteran an adequate spine examination.  As a result, the claims for TDIU and an increased rating in excess of 10 percent for the left knee bursitis will be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2011, the Appeals Management Center (AMC) granted service connection for sciatica of the left lower extremity at 10 percent (effective December 9, 2009).  The Veteran has not expressed disagreement with this decision and it is not on appeal at this time.  

The issues of entitlement to an increased rating for left knee bursitis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  


FINDING OF FACT

The degenerative disc disease with spondylolisthesis has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the degenerative disc disease with spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In a June 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  In a November 2009 letter, the RO notified the Veteran of the process by which effective dates and disability ratings are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Vazquez-Flores v. Shinseki, 580 F.3d 1270.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Id.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative DCs that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Id.  The Board finds that VA letters adequately apprised the Veteran of notice regarding his increased rating claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment and VA medical records have been associated with the file.  The Veteran has received several VA examinations regarding his spine.  Social Security Administration (SSA) records are associated with the file.  The Veteran participated in a Board hearing.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the March 2008 Board hearing, the Veterans Law Judge discussed what was needed to substantiate the claim.  (Transcript, p 15-18.)  The duties to notify and assist have been met.  

In April 2011, the Board received submitted VA treatment records that concern a nonservice-connected disability; a VCAA notice response that he had no further evidence to submit; and a SSA decision that is already in the file from the Veteran without a waiver for review by the RO.  The Board has reviewed the additional evidence but finds that the submitted evidence, while not totally duplicative, does not include evidence related to the rating of the Veteran's spine.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the AMC an opportunity to issue a supplemental statement of the case (SSOC); proceeding with the claim without a remand to the AMC is not prejudicial to the Veteran.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27 (2010).  

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  Under Thun v. Peake, 22 Vet App 111 (2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  If not, the evaluation is adequate; there is no need to proceed to the next step.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) (addressing the joints) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations.  

The General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243 provides for the rating of disabilities of the spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the formula is as follows (only the relevant information for this appeal is listed): 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent).  38 C.F.R. § 4.71a (2010).  

The General Rating Formula is to be used for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes.  DC 5243 states that IDS can be evaluated under either formula, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  

The formula for rating IDS allows for a rating of 40 percent for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243 (2010).  A 60 percent rating is allowed when there is incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

The Veteran contends that his service-connected degenerative disc disease at L5-S1 with spondylolisthesis has gotten worse.  The disability is currently rated at 40 percent (from October 30, 1991).  In his April 2005 claim, he stated that his back was painful and incapacitating.  He described having a burning sensation in his back.  

At the March 2008 Board hearing, the Veteran said that VA issued him a back brace, but strap is currently broken.  (Transcript, p 9.)  He described a "tingling" sensation in his feet.  (Transcript, p 10.)  The Veteran said that aching pain and muscle spasms were his main back symptoms.  (Transcript, p 16.)  

As explained above, in a February 2011 decision the AMC awarded a separate rating for service-connection for sciatica of the left lower extremity associated with his service-connected degenerative disc disease.  There has been no notice of disagreement with this decision.  

A February 2002 report by a private orthopedic surgeon reflects complaints termed similar to those made in 1998.  The Veteran had tightness, soreness and muscle spasm of the low back.  This was diagnosed in 1977 as spondylolisthesis.  The Veteran was scared to have surgery that was recommended in 1995.  He complained of pain regarding neck.  The Veteran walked with antalgic gain favoring left side because the "left leg [gave] way" so he guarded it.  Lower extremity reflexes and strength were within normal limits.  The Veteran suffered from low back pain.  There was tenderness to the palpation of spine.  The impression was: "chronic lumbar spasm and low grade radicular irritation secondary to a mechanical spondylolisthesis problem."  

In July 2005, the Veteran received a VA joint examination.  He gave a history of low back pain.  X-rays from 1992 showed spondylolisthesis and degenerative disc disease.  Since June 2002, the Veteran had increased pain and muscle spasms.  Physical examination revealed (with pain on end measurements): 

Forward flexion
0 to 60 Degrees/90
Extension
0 to 15 Degrees/30
Right lateral flexion
0 to 20 Degrees/30
Left lateral flexion
0 to 20 Degrees/30
Right lateral rotation
0 to 15 Degrees/30
Left lateral rotation
0 to 20 Degrees/30


The examiner commented that his gait was normal and no assistive devices are used.  There was no additional limitation of motion with repetitive use.  The back was painful on motion.  There was mild tenderness and muscle spasms present but no weakness.  There were no neurological findings and no incapacitating spells.  The examiner explained that when the Veteran had flare ups, he would either lie or sit in a chair until his symptoms improved.  There was no increase in loss of range of motion upon repetition.  

In February 2009, the Veteran received a new VA joint examination.  The claims file was reviewed.  The Veteran had discomfort with activity throughout his mid to lower spine.  He took a muscle relaxant and a pain pill.  The examiner noted that the Veteran was cooperative and did not "symptom amplify."  He got in and out of a chair without difficulty.  His legs appeared symmetrical.  His gait was normal and he was able to heel and toe walk with some difficulty, mainly from pain in his back.  

Physical examination showed he stood straight.  His pelvis was level and he had no clinical tenderness.  His range of motion was as follows:  

Forward flexion
50 Degrees/90
Extension
15 Degrees/30
Right lateral flexion
10 Degrees/30
Left lateral flexion
10 Degrees/30
Right lateral rotation
15 Degrees/30
Left lateral rotation
15 Degrees/30

He had pain at the extremes when measuring forward flexion.  

The diagnosis was chronic lumbar sprain with grade one spondylolisthesis and left-sided sciatica.  He also had degenerative disc disease with a spina bifida occulta at S1.  He had marked symptoms.  

The examiner stated that the Veteran spent half his time in a recliner, but was not ordered to do so by a physician.  The examiner then went on to refer to this recliner time as "incapacitating episodes."  He was able to walk without assistance.  He had flare ups, painful motion, weakness and spasms.  

The Board finds that an increased rating beyond the current 40 percent is not warranted.  At no point was there any evidence of unfavorable ankylosis or any ankylosis of the lumbar spine.  38 C.F.R. § 4.71a.  Although the range of motion measurements, including forward flexion, varied, the Board finds that the rating was appropriate for the Veteran's disability picture.  

The Veteran is currently being rated under diagnostic code 5243 or IDS.  Under this code, he may be rated under either the general spine formula or the IDS formula, whichever is higher.  38 C.F.R. § 4.71a, DC 5243.  The Board finds he receives a higher rating for his limitation of motion rated under the general formula.  As the examiner explained in the February 2009 VA joint examination, he has not been prescribed bed rest by a physician.  The examiner did refer to "incapacitating episodes", however, as the Board explained "incapacitating episodes" is a term of art defined by the code.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  Bed rest has not been prescribed by a physician; as a result the Veteran is properly rated under the general formula and an increase is not warranted.  

As explained, the Veteran has already been awarded a separate rating for sciatica.  

The Board has considered the reported pain and flare-ups upon use, as required by DeLuca, 8 Vet. App. at 205-206.  There is no basis for a rating in excess of 40 percent based on limitation of motion due to any functional loss as the Veteran is receiving the maximum schedular rating for limitation of motion of the lumbar spine.  See, Johnston v. Brown, 10 Vet. App. 80 (1997).  The Veteran has pain, flare ups and weakness.  However, deformity and atrophy due to his service-connected degenerative disc disease with spondylolisthesis have not been found to exist to a degree that an increase under DeLuca is warranted.  

No staged ratings for the period on appeal are found.  The Board does not find an exceptional disability for this period such that the schedular criteria are not appropriate.  Thun, 22 Vet App 111.  The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An increased rating for degenerative disc disease with spondylolisthesis, currently evaluated as 40 percent disabling, is denied.  



REMAND

In the November 2009 Board remand, the Board directed the AMC to schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee bursitis.  At the examination, the examiner was to report all range of motion measurements, including flexion and extension, for the left knee in degrees.  

A review of the December 2009 VA examination report shows that range of motion measurements were not recorded for the left knee.  As a result, for purposes of rating the left knee and determining whether a TDIU is warranted, the December 2009 VA examination report is inadequate.  

On remand, the Veteran should be given a new VA examination and the range of motion measurements for the knee should be recorded.  After completing the left knee examination, the examiner should offer an opinion regarding the Veteran's ability to secure or follow a substantially gainful occupation.  

If an only if the examiner states that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the AMC should determine whether the Veteran meets the objective criteria set forth in 38 C.F.R. § 4.16(a).  If he does, the claim may be granted.  If he does not, the claim should be submitted to the Director of Compensation and Pension Service for extraschedular consideration along with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).  

Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall, 11 Vet. App. at 271.  


Accordingly, the case is REMANDED for the following action: 

1. Schedule the appellant for a VA examination to determine the nature and severity of his service-connected left knee bursitis.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that the claims folder was reviewed.  All indicated tests should be conducted.  

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected left knee bursitis.  The examiner should report all range of motion measurements, including flexion and extension, for the left knee in degrees.  Note any pain on motion that the Veteran experiences.  

The examiner should state whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.  The examiner should comment of the presence or absence of any related instability or subluxation of the knee.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2. If necessary, refer the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration in compliance with 38 C.F.R. § 4.16(b).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

3. Re-adjudicate the Veteran's claims for increased ratings for left knee bursitis and TDIU.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


